Citation Nr: 0733566	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO. 06-08 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to a separate rating evaluation for irritable 
bowel syndrome.

2. Entitlement to an effective date prior to March 1, 2002 
for the grant of service connection for irritable bowel 
syndrome.

3. Entitlement to service connection for urticaria, including 
as an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 until June 
1991, including a tour of duty in the Southwest Asia Theater 
of operations.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

The veteran's claim of entitlement to service connection for 
uritacaria is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law. VA will notify the veteran if further action 
is required on her part.


FINDINGS OF FACT

1. The veteran's symptoms of irritable bowel syndrome and 
removal of the gallbladder are duplicative and overlapping. 

2. The veteran's application for service connection for 
irritable bowel syndrome was received by the RO in February 
2004.

3. Entitlement to service connection for irritable bowel 
syndrome arose under a change in the laws which became 
effective March 2002. 


 
CONCLUSIONS OF LAW

1. The criteria for a separate evaluation for irritable bowel 
syndrome and residuals of removal of the gallbladder would 
constitute prohibited "pyramiding" of disability awards and 
is therefore not permitted by law. 38 C.F.R. §§ 4.14, 4.25, 
4.114, Diagnostic Codes 7318, 7319 (2007).

2. The criteria for an effective date prior to March 1, 2002, 
for the grant of service connection for irritable bowel 
syndrome have not been approximated. 38 U.S.C.A. §§ 5101, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.151, 3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in April 2004 and 
March 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence she 
was expected to provide; and (4) requesting the veteran 
provide any evidence in her possession that pertains to her 
claim. The March 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file. Additionally, the veteran was afforded a VA 
examination in connection with her claim and provided 
testimony at a Board hearing. The veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claims

Separate Evaluation - Irritable Bowel Syndrome

The veteran in part appeals the combination of the irritable 
bowel syndrome with the residuals of removal of the 
gallbladder and seeks a separate evaluation for the irritable 
bowel syndrome. Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25. One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided. 

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) held that the described conditions 
in that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another. The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14. Esteban, at 261. 
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions." Id. at 262.

The veteran is in receipt of service connection for removal 
of the gallbladder pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7318. The applicable Diagnostic Code for irritable bowel 
syndrome is 38 C.F.R. § 4.114, Diagnostic Code 7319. 
Pertinent regulations provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain co-existing 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § §§ 4.14, 4.113. The 
instruction of 38 C.F.R. § 4.114 mandates that ratings under 
diagnostic codes 7301 to 7329 will not be combined with each 
other. The regulations further indicate that a single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such an elevation. 

As the veteran is in receipt of a disability rating for an 
abdominal condition, mainly residuals of removal of the 
gallbladder, an additional, separate rating for another 
abdominal condition examining the same symptoms would violate 
the provisions which prohibit pyramiding and the specific 
instruction of the rating criteria. 38 C.F.R. §§ 4.14, 4.113, 
4.114. Therefore, a separate evaluation for arthritis is not 
warranted. 

Earlier Effective Date

The RO granted the veteran's claim for service connection for 
irritable bowel syndrome in a November 2004 rating decision. 
The RO indicated that the symptoms of the newly service 
connected irritable bowel syndrome were being considered and 
combined with the service-connected residuals of removal of 
the gallbladder. A 30 percent rating evaluation was assigned 
under 38 C.F.R. § 4.114, Diagnostic Code 7318 and an 
effective date of March 1, 2002 was assigned. The veteran 
seeks an earlier effective date for the grant of service 
connection for irritable bowel syndrome and contends that the 
date of her initial application should serve as the effective 
date.

The critical evidence in a case involving a petition for an 
earlier effective date is that which bears upon (1) the date 
of receipt of the claims; (2) whether, should such claims 
have been denied, the claimant continued to seek review of 
VA's decision in accordance with the applicable law. Under VA 
laws and regulations, a specific claim in the form prescribed 
by the VA must be filed in order for benefits to be paid or 
furnished to any individual. 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a). When a request is made by a person claiming or 
applying for, or expressing an intent to claim or apply for 
benefits under laws administered by the VA, the VA will 
furnish the appropriate form. 38 U.S.C.A. § 5102(a); 
38 C.F.R. § 3.150(a). Furthermore, any communication or 
action, indicating an intent to apply for one or more 
benefits from a claimant may be considered an informal claim. 
Such an informal claim must identify the benefits sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. 38 C.F.R. § 3.155(a).

In addition, a report of an examination or hospitalization 
which meets the requirements of 38 C.F.R. § 3.157 will be 
accepted as an informal claim for benefits. 38 C.F.R. 
§ 3.157(a). Under 38 C.F.R. § 3.157(b), once a formal claim 
for compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service- 
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by the VA will be 
accepted as informal claim for increased benefits or as an 
informal claim to reopen.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992). The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later." 38 C.F.R. 
§ 3.400.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement. 
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase. 38 C.F.R. 
§ 3.114(a).

The RO received the veteran's claim for service connection 
for irritable bowel syndrome in February 2004. The veteran 
had prior claims concerning entitlement to service connection 
for an undiagnosed illness with symptoms of nausea, vomiting 
and diarrhea. The claim was initially denied in April 1995. 
The veteran did not appeal the decision and as such it has 
become final. 38 C.F.R. § 20.1103. As the claim was decided 
and became final and it is no longer the appropriate point 
from which to determine the effective date of an award. 

The RO received a claim to reopen service connection for 
digestive problems in October 1995. The claim was denied in a 
December 1997 rating decision. The veteran timely appealed 
this decision in August 1998; however, no Statement of the 
Case was issued. As the December 1997 decision was not 
finalized pursuant to 38 C.F.R. §§ 20.302, 20.1103 and giving 
the veteran the benefit of the doubt, the Board will construe 
October 1995 as the date of claim for determining the 
appropriate effective date.

As discussed above, the effective date for a claim to reopen 
after final disallowance is the date of receipt of the claim 
to reopen or the date entitlement arose, whichever is later. 
Thus, the Board must examine not only the date of claim, but 
also the date the entitlement arose. In the present case, 
entitlement for the benefit arose March 1, 2002. On this 
date, the Veteran's Education and Benefits Expansion Act of 
2001 became effective. See Pub. L. No. 107-103, § 202, 115 
Stat. 976 (2001). This act expanded the definition of 
"qualifying chronic disability" to include (1) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms or (2) any 
diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service-connection. 
This provision also extends the period in which VA may 
determine that a presumption of service connection should be 
established for a disability occurring in Gulf War veterans 
to September 30, 2011.

Although the service connection for irritable bowel syndrome 
has been established based on a liberalizing change in the 
regulations, that does not preclude a claimant from proving 
direct service connection under 38 U.S.C.A. §§ 1110, 1131 and 
38 C.F.R. § 3.303. See Combee v. Brown, 34 F.3d 1039, 1043- 
44 (Fed. Cir. 1994). If proven, an earlier effective date for 
service connection could be applicable. Service connection on 
a direct basis generally requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. See 38 C.F.R. § 3.303, 3.304; Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

While the veteran's medical records clearly demonstrated a 
current disability, and service medical records noted some 
occurrences of diarrhea, there was no evidence of a nexus 
connecting the current irritable bowel syndrome to the 
diarrhea noted during service. The veteran raised the 
argument that the diarrhea and symptoms of irritable bowel 
syndrome were continuous since service and as such an earlier 
effective date is warranted. However, the March 1992 VA 
examination noted no abnormalities of the digestive system. 
In fact, the bowel sounds were described as normal, no 
lesions or masses were noted and no diagnoses were provided 
on that date. 

Furthermore, while the veteran is competent to describe 
symptoms, in this matter the symptoms described were 
attributed to other causes, including the gallbladder and 
gastroesophageal reflux disease. As such, the veteran's 
testimony that she experienced symptoms of irritable bowel 
syndrome since service is not probative as there is no 
evidence in the record that the veteran has the requisite 
medical knowledge or expertise to distinguish her symptoms 
between diagnosed conditions. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

Effective in March 2002, the criteria concerning entitlement 
to service connection for an undiagnosed illness were changed 
and allowed service connection on a presumptive basis for 
irritable bowel syndrome, among other disorders. See Pub. L. 
No. 107-103, § 202, 115 Stat. 976 (2001); Spencer v. Brown, 4 
Vet. App. 283 (1993); aff'd, 17 F.3d 368 (Fed. Cir. 1994); 
cert. denied, 513 U.S. 810 (1994) [holding that when there is 
an intervening change in the law or regulation creating a new 
basis for entitlement to benefits, a claim under the 
liberalizing regulation is a claim separate and distinct from 
the claim previously and finally denied and may be reviewed 
on a de novo basis]. 

Thus, and as a matter of law, prior to the change in law in 
March 2002, the veteran was not entitled to service 
connection as there was no evidence linking the irritable 
bowel syndrome to service; nor separate law which would allow 
for a grant of service connection on a presumptive basis. 
Therefore, the Board concludes that there is no basis for an 
effective date prior to March 1, 2002. Since the RO has 
granted benefits as of the date entitlement arose, it has 
already assigned the earliest possible effective date for the 
grant of such benefits. See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.114, 3.400.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, it has been 
specifically held that the provisions of the VCAA are not 
applicable in cases which are decided as a matter of law, and 
not the underlying facts, or development of facts. Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002); See also Smith v. 
Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA not applicable where law, not 
factual evidence, is dispositive).

Because the appeal fails as a matter of law, no further 
action under the VCAA is warranted. There is no basis for the 
assignment of an effective date earlier than March 1, 2002, 
and the claim is denied.


ORDER

A separate evaluation for irritable bowel syndrome is denied.

An effective date prior to March 1, 2002 for service 
connection for irritable bowel syndrome is denied.


REMAND

Claims for service connection for urticaria were previously 
considered and denied by the RO in December 1993, December 
1997 and July 2000. The veteran did not appeal these 
decisions. Therefore, these decisions have become final. 
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103. As such, the RO 
characterized the claim as a claim to reopen entitlement to 
service connection for urticaria and found the veteran had 
not submitted new and material evidence. 

However, the Board has determined that the veteran's claim 
must be adjudicated as an original application, i.e., without 
the need to submit new and material evidence. 
A change in the substantive law was provided by the Veteran's 
Education and Benefits Expansion Act of 2001 which allowed 
for a more expansive definition of undiagnosed illness, 
including unexplained rashes or other dermatological signs 
and symptoms, and became effective in March 2002. 

The act constitutes a change in the law and provides a new 
basis for entitlement which was not previously considered. 
See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994) (when a regulation creates a new 
basis of entitlement to benefits, as through liberalization 
of the requirements for entitlement to benefits, an 
applicant's claim of entitlement under such regulation is 
separate and distinct from a claim previously and finally 
denied). As such, the veteran's claim for service connection 
for urticaria will be reviewed de novo.

The Board has determined that additional development is 
necessary as to the veteran's claim of service connection for 
uritacaria. Specifically, pursuant to the duty to assist, the 
veteran will be afforded a VA medical examination. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Throughout the pendency of this and the previous claims, the 
veteran has proffered that she has experienced continuous 
symptoms of uritacaria (i.e., hives) since her duty in the 
Southwest Asia theater of operations. The veteran reported 
otherwise during the May 1993 VA examination. At that time, 
the veteran related she returned from the Persian Gulf in 
June 1991 and the urticaria began in July 1991. An August 
1993 VA record reflected treatment for a rash and diagnosed 
urticaria of unknown etiology. A record dated only "May 22" 
discussed the etiologies of urticaria and reported the causes 
included idiopathic, infectious disease, systemic disease, 
urticarial vasculities and hereditary causes. However, this 
record did not provide an opinion as to the etiology of the 
veteran's urticaria.


A March 2006 letter from a VA physician related the veteran 
had treated for chronic recalcitrant idiopathic urticaria and 
angioedema since approximately 1993. The physician explained 
the condition was felt to be autoimmune in nature instead of 
a result of a specific allergic trigger. The physician then 
opined that it was more likely than not the condition was 
related to the veteran's service in the military. Another 
March 2006 letter from a different VA physician explained the 
veteran had treated for chronic urticaria symptoms and signs 
since her return form the Persian Gulf War in June 1991. 

As a layperson, the veteran is plainly competent to report 
such continuous symptoms. "Competent lay evidence" means "any 
evidence not requiring that the proponent have specialized 
education, training, or experience." Lay evidence is 
competent "if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person." 38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994). 

Service connection may be established for a Persian Gulf 
veteran who develops a chronic disability resulting from an 
undiagnosed illness, including an undiagnosed illness 
exhibited by signs or symptoms involving the skin, which 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. However, if 
signs or symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply. VAOPGCPREC 
8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also 
Neumann v. West, 14 Vet. App. 12, 22-23 (2000).

The law provides identification of a diagnosis, per se, 
renders consideration of an "undiagnosed illness" under 
statute and regulation inappropriate. See VAOGCOP 8-98. 
However, in Gutierrez v. Principi, 19 Vet. App. 1 (2005), the 
Court observed that when promulgating the applicable 
regulation, "VA noted that the 'regulation does not require 
that physicians make such a diagnosis [of an undefined 
disease]. Physicians should simply record all noted signs and 
reported symptoms, document all clinical findings, and 
provide a diagnosis where possible. If the signs and symptoms 
are not characteristic of a known clinical diagnosis, the 
physician should so indicate."

The Board is uncertain in this regard as to whether a 
diagnosis of uritacaria may be construed as indicative of a 
cause; or of a "sign or symptom" of a skin disorder which 
may be subject to a grant of service connection under the 
presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317. It is also now well-settled that in its decisions, 
the Board may not rely upon its own unsubstantiated medical 
opinion. Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 
Accordingly, the matter will be remanded for further medical 
development.

Because the claim of service connection remains open, the 
veteran is free to submit any further competent medical 
evidence establishing a direct (i.e., non-presumptive) 
linkage between the skin disorder and any incident of 
military service. Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).

Accordingly, the claim of service connection for uriticaria 
is REMANDED to the RO/AMC for the following development:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for uriticaria 
that is not evidenced by the current 
record. The veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
obtain these records and associate them 
with the claims folder. 

2. The RO/AMC should afford the veteran a 
medical examination, to be conducted by a 
qualified physician, to ascertain whether 
uriticaria (i.e., hives) may be 
attributable on a direct or presumptive 
basis to any incident of active military 
service, including active duty in 
Southwest Theater of Operations. The 
claims folder, and a copy of this remand, 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. All necessary and 
appropriate clinical testing must be 
conducted. The examiner must respond to 
the following inquiries:

a. If uriticaria is noted to be a 
known clinical diagnosis, is such 
diagnosis linked to any incident of 
active military service?

b. If the veteran is noted to 
exhibit objective indications of 
uriticaria, do such objective 
indications constitute a notation of 
"signs and symptoms" of an 
unspecified skin disorder that 
cannot be linked by history, 
physical examination, and laboratory 
tests to any known clinical 
diagnosis?

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development, the RO/AMC should review and 
readjudicate the claims. See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.). If any such action 
does not resolve the claims, the RO/AMC 
shall issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


